Citation Nr: 1110600	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  07-25 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 20 percent for a left shoulder disability involving degenerative joint disease (DJD/arthritis) and recurrent dislocation (except from May 1, 2007 to June 30, 2007, whether there was a temporary 100 percent convalescent rating under 38 C.F.R. § 4.30).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from March 1961 to April 1965.

This appeal to the Board of Veterans' Appeals (Board) is from August and November 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for a rating higher than 20 percent for his service-connected left shoulder disability.  

Following left shoulder surgery on May 1, 2007, the RO awarded a temporary total, i.e., 100 percent rating for this disability under 38 C.F.R. § 4.30 ("Paragraph 30") to compensate the Veteran for his convalescence.  See a July 2007 rating decision.   Effective July 1, 2007, upon termination of that temporary total convalescent rating, the prior 20 percent rating resumed.  The Veteran since has continued to appeal, requesting a rating higher than 20 percent for this disability for the time he did not have that temporary total rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

The Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


REMAND

The AMC needs to obtain outstanding VA and private treatment records and arrange for a VA compensation examination to reassess the severity of the Veteran's left shoulder disability.  As mentioned, he had arthroscopic surgery on this shoulder on May 1, 2007, according to an operative report from a VA Outpatient Clinic in Orlando, Florida.  And there are follow-up treatment records from that VA facility through June 19, 2007.  But, curiously, there are no more recently dated VA treatment records in the file, and no indication his left shoulder treatment concluded on that date.

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002).  In light of the several ensuing years since that operation, at the very least, the AMC should determine whether there are now any pertinent, outstanding VA outpatient treatment records for this Veteran, either at the local VA Orlando, Florida Outpatient Clinic or any other VA facility.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if not actual, notice of this evidence because it is generated within VA's healthcare system).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3), (e)(1).  The AMC must attempt to obtain these additional records and, if they do not exist, must make an express declaration confirming that further attempts to obtain them would be futile.  The Veteran should also be apprised of the latter situation, if it arises.  

The AMC also needs to attempt to obtain potentially outstanding private treatment records from the Orthopaedic Associates of Osceola and Sand Lake Imaging.  The Veteran submitted private treatment records from these two facilities, concerning X-rays in September 2006.  However, a report from Dr. M.L at the Orthopaedic Associates of Osceola, dated September 13, 2006, refers additionally to range-of-motion testing that was done during his last examination of the Veteran.  Unfortunately, though, the report of this additional evaluation is not in the file, nor are any other more recently dated private treatment records from these facilities.  The referenced range-of-motion findings could be highly pertinent to the Veteran's claim since they are one of the means for determining the appropriate rating for his disability.

VA is required to make reasonable efforts to obtain relevant records, including private records, which the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  If after making such reasonable efforts VA is unable to obtain all of the relevant records sought, VA must so notify the claimant.  Id.  This notice must identify the records not obtained, explain the efforts made to obtain them, and describe any further action VA will take on the claim.  Id.  VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  So the AMC must attempt to obtain any outstanding treatment records from the Orthopaedic Associates of Osceola, Sand Lake Imaging, and any other recent private treatment providers that the Veteran also identifies.  Id.

Third and finally, since this appeal has been ongoing for many years, the Board finds that another VA compensation examination is warranted.  This additional examination is especially required because the Veteran's last VA compensation examination for this disability was conducted one year prior to his May 2007 left shoulder surgery and subsequent period of convalescence.  Indeed, he and his representative assert that another VA compensation examination is resultantly needed, as his symptoms have considerably worsened since that last examination, especially considering the need for the surgery.  Whether there was any benefit from that surgery therefore cannot be determined based on the existing evidence in the file, requiring reexamination.  38 C.F.R. § 3.327.  And, again, this is especially true since his last VA examination was in May 2006, so nearly five years ago.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).


Accordingly, the claim is REMANDED for the following additional development and consideration:

1.	Ask the Veteran to assist in obtaining any outstanding VA treatment records by specifying dates, locations, and providers of treatments at VA facilities.  After allowing an appropriate time for response, obtain all identified records.  This includes, but is not limited to, any records located at the local outpatient clinic (OPC) and/or the VA Medical Center (VAMC), in Orlando, Florida, since June 19, 2007.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

2.	Also ask the Veteran to complete and return the necessary authorization (VA Form 21-4142) to obtain any outstanding private treatment records - including, but not limited to:  
(a) Orthopaedic Associates of Osceola; and 
(b) Sand Lake Imaging.  

Ask the Veteran to assist in obtaining these additional records by providing the relevant dates of treatment, names of the treating physicians, phone numbers and addresses, or by himself providing these treatment records if, for example, he has them in his personal possession.  If he provides a completed release form authorizing VA to obtain these confidential treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.  See 38 C.F.R. § 3.159(c)(1).

3.	Upon receipt of any additional records requested in the preceding paragraphs (#1 and #2), schedule the Veteran for an appropriate VA compensation examination to reassess the severity of his left shoulder disability.  He is hereby advised that failure to report for this VA examination, without good cause, will have adverse consequences on his pending claim for a higher rating for this disability.  38 C.F.R. § 3.655.  

The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.  The examiner must discuss the rationale of all opinions and conclusions expressed, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file.

4.	Then readjudicate the claim in light of any additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.


The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


